t c summary opinion united_states tax_court patricia a and jerry frazier petitioners v commissioner of internal revenue respondent docket no 15737-05s filed date patricia a and jerry frazier pro_se john p bampfield and nancy w hale for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion should not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the issues we must decide are whether petitioners are entitled to deductions claimed on schedule a itemized_deductions in excess of dollar_figure whether the petitioners are entitled to deductions claimed on schedule c profit or loss from business and whether a notice cp21a respondent sent to petitioners notifying them that an error in their account had been corrected and that due to the change they now owed dollar_figure estops respondent from assessing any additional tax for taxable_year background at the time they filed their petition petitioners resided in tennessee some of the facts and certain exhibits have been stipulated we incorporate the parties’ stipulations of fact in this summary opinion and the parties’ stipulations of fact are found accordingly petitioners filed a federal_income_tax return for taxable_year respondent mailed to petitioners a statutory_notice_of_deficiency for the tax_year on date petitioner jerry frazier mr frazier is an employee working in maintenance and petitioner patricia a frazier ms frazier is a customer service representative for federal express corp mr frazier also is in the lawn mowing business and filed a schedule c for that business petitioners claimed schedule a deductions of dollar_figure of that amount respondent disallowed the following expenses because of lack of substantiation expense amount medical and dental dollar_figure after 5-percent limitation big_number cash charitable_contributions big_number noncash charitable_contribution sec_280 other unreimbursed employee business_expenses mr frazier big_number ms frazier big_number total big_number tax preparation fees uniforms big_number total other big_number after 2-percent limitation big_number the unreimbursed employee business_expenses for mr frazier consist of mileage of dollar_figure and business_expenses of dollar_figure the unreimbursed employee business_expenses for ms frazier consist of mileage of dollar_figure and business_expenses of dollar_figure petitioners did not offer any credible substantiation for the schedule a deductions respondent disallowed on petitioners’ schedule c for the lawn mowing business petitioners claimed deductions for bad_debts utilities taxes and licenses supplies rent advertising and car and truck expenses on schedule c for petitioners claimed the following expenses for which respondent disallowed a deduction expense amount bad_debts from sales or services dollar_figure utilities big_number taxes license sec_80 supplies rent lease other business property big_number rent lease vehicles machinery equipment big_number advertising car and truck expenses big_number petitioners did not offer any credible substantiation for the foregoing schedule c expenses discussion the deficiency determined by respondent in the notice_of_deficiency is presumed correct and petitioners have the burden of proving the notice_of_deficiency is in error see rule a 290_us_111 i schedule a deductions a medical and dental expenses sec_213 permits a deduction for medical and dental expenses to the extent the expenses exceed percent of 2petitioners do not claim the benefit of sec_7491 moreover sec_7491 does not shift the burden_of_proof to respondent because petitioners failed to maintain records or comply with substantiation requirements as required by sec_7491 and b adjusted_gross_income petitioners did not substantiate by credible_evidence the amounts claimed for medical and dental expenses on their tax_return b charitable_contributions sec_170 permits a deduction for any charitable_contribution as defined in sec_170 if the contribution is verified as prescribed in the regulations under sec_1 170a- income_tax regs for each charitable_contribution of money taxpayers are required to keep a canceled check a receipt from the donee or some other reliable written record sec_1_170a-13 income_tax regs for nonmonetary contributions taxpayers are required to keep a receipt showing the name of the donee the date and location of the contribution and a description of the property contributed sec_1_170a-13 income_tax regs petitioners did not substantiate by credible_evidence the amounts claimed for charitable_contributions on their tax_return c unreimbursed employee business_expenses sec_162 permits a deduction for ordinary and necessary business_expenses to the extent the expenses are related to a vehicle or meals and entertainment petitioners must meet the substantiation requirements of sec_274 the expenses petitioners claimed are primarily related to a claimed business use of their vehicles sec_274 requires that expenses related to listed_property which includes passenger automobiles used for transportation be substantiated by providing an adequate record of the following elements of the expense the amount of the expense the time of the expense the business or investment purpose and the business or investment use sec_1_274-5t temporary income_tax regs fed reg date under sec_1_274-5t temporary income_tax regs fed reg date an adequate record requires that the taxpayer maintain a logbook and documentary_evidence such as receipts paid bills or similar evidence that in combination are sufficient to establish each element of the expense petitioners have not substantiated the claimed unreimbursed employee business_expenses in accordance with sec_162 and sec_274 d tax preparation fees sec_212 permits a deduction for costs incurred in the preparation of a tax_return petitioners have not substantiated that they paid for the preparation of their tax_return e work attire uniforms sec_162 permits a deduction for work_clothes or uniforms required as a condition_of_employment when the clothing is not suitable for general or personal wear and is not worn for general or personal purposes 30_tc_757 petitioners have not established that the requirements for deductibility have been met ii schedule c deductions a bad_debts from sales or services in the case of a noncorporate taxpayer sec_166 permits a deduction for a business debt that becomes worthless during the taxable_year sec_166 d a to qualify for a deduction under sec_166 the taxpayer must establish that the debt was included in the taxpayer’s income sec_1_166-1 income_tax regs additionally the taxpayer must prove that the debt is worthless sec_166 petitioners have failed to establish that the amounts claimed as bad_debts were reported as income in taxable_year or a prior taxable_year moreover petitioners have not established that the amounts claimed as bad_debts were worthless b utilities taxes licenses supplies rent advertising sec_162 allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business to qualify as a deduction the expense must not be capital sec_263 sec_6001 requires taxpayers to maintain adequate books of account or records that are sufficient to establish the amount of gross_income deductions or other matters required to be shown by such persons on their tax_return the taxpayer has the burden of proving that the amounts claimed as deductions satisfy the requirements of sec_162 and sec_212 or are otherwise allowable as a deduction rule 290_us_111 petitioners offered into evidence a copy of an invoice from national pen corp for the purchase of pens the invoice is addressed to jerry t frazier frazier frazier lawn service is dated date and reflects a balance due of dollar_figure petitioners did not offer into evidence any credible proof of payment or of the business_purpose of the purchase petitioners offered into evidence a copy of an invoice stating that an order was placed for a storage building to be built at their residence the invoice is dated date and reflects that the total cost is dollar_figure the invoice states that the total cost is due upon completion of the work petitioners did not provide proof of payment and did not establish the business_purpose of the claimed storage building petitioners also provided a copy of an invoice for the purchase of pens petitioners did not establish proof of payment or the business_purpose of the purchase c utilities with respect to utilities petitioners provided a summary of their water bill for and a summary of their monthly electricity charges for the city of munford petitioners claim that the utility shed used the same amount of electricity and water as their residence and that the claimed deduction for utilities reflects the business portion of the utility expenses petitioners did not establish the business_purpose of the shed when the shed was built or the business portion of the utilities d car and truck expenses under sec_162 automobile expenses are deductible if the automobile is used in connection with a trade_or_business or in connection with an income-producing activity sec_1_162-2 income_tax regs additionally sec_274 requires that expenses related to listed_property which includes passenger automobiles used for transportation must be substantiated by providing an adequate record of the items set forth pursuant to sec_1_274-5t temporary income_tax regs supra sec_1_274-5t temporary income_tax regs supra requires an adequate record which means that the taxpayer must maintain a logbook and documentary_evidence such as receipts paid bills or similar evidence that in combination establish each element of the expense petitioners did not offer any credible_evidence substantiating their car and truck expenses in sum petitioners have failed to prove that they are entitled to any deductions beyond the amounts respondent allowed in the notice_of_deficiency iii notice cp21a the court set the instant case to be called for trial on date in memphis tennessee according to respondent on monday date petitioners signed a decision document prepared by respondent conceding a dollar_figure income_tax_liability the amount of the determined deficiency for tax_year and respondent signed the decision on date at the calendar call respondent’s counsel stated that because of the proximity to the date of the trial respondent brought the decision to the calendar call for filing however during the calendar call respondent discovered a typographical error in the decision document which incorrectly showed the tax_year as rather than during the calendar call petitioners appeared and stated that they did not wish to be bound by the decision they signed because they claimed respondent had conceded all issues in the tax_court proceeding by sending notice cp21a which they received on the preceding friday or saturday apparently this was the first time petitioners raised the concession issue with respondent notice cp21a informed petitioners that respondent changed their account for tax_year by crediting petitioners dollar_figure plus interest which was the amount of the deficiency in issue notice cp21a was admitted into evidence the transcript of petitioners’ account shows an additional tax assessed by examination on petitioners’ tax_year account of dollar_figure made on date which is after the date petitioners filed their petition with this court for the same year that assessment was based on the deficiency respondent determined in the date notice_of_deficiency for the taxable_year the assessment was made during a time in which it was prohibited under sec_6213 on date petitioners were credited dollar_figure described as prior tax abated the purpose of that action was to reverse the unlawful assessment made on date the record establishes that an improper assessment of dollar_figure was made on the petitioner’ sec_2002 tax_year account after they filed their petition with this court seeking a redetermination of a deficiency for tax_year in the same amount within a few days of petitioners’ receipt of notice cp21a an abatement of prior tax of dollar_figure was credited against petitioners’ account for taxable_year in order to remedy respondent’s erroneous premature assessment of the same amount accordingly we hold that notice cp21a does not prevent respondent from assessing the tax in issue consequently we uphold respondent’s determination in the notice_of_deficiency to reflect the foregoing decision will be entered for respondent
